Mr. Justice McIver,
concurring in the result. I do not understand that there is any legal duty resting upon the conductor of a railway train to assist the passengers in leaving the cars. It is true, in one sense of the word, it may be the duty, not only of the conductor, but also of any gentleman standing by, to assist a lady or an infirm person in leaving the cars; but that is not such a duty as a court of law takes cognizance of, or undertakes to enforce, but rests rather on considerations of politeness or humanity. I am not prepared, therefore, to say that the failure of a conductor to assist a passenger in leaving the cars is one of the circumstances to be considered by the jury in determining the question of negligence. ■
Judgment reversed.